                                    1    KELLER & BENVENUTTI LLP
                                         Jane Kim (#298192)
                                    2    (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)
                                    3    (trupp@kellerbenvenutti.com)
                                         650 California Street, Suite 1900
                                    4    San Francisco, CA 94108
                                         Tel: 415 364 6793
                                    5    Fax: 650 636 9251

                                    6    Attorneys for Debtors and
                                         Debtors in Possession
                                    7

                                    8                                   UNITED STATES BANKRUPTCY COURT

                                    9                                   NORTHERN DISTRICT OF CALIFORNIA

                                    10                                           OAKLAND DIVISION

                                    11
                                          In re:                                            Bankruptcy Case
                                    12                                                      No. 19-41283 (WJL)
                                          JADOOTV, INC.,
                                    13                                                      Chapter 11
650 California Street, Suite 1900




                                                   - and -
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14                                                      (Lead Case)
                                          CLOUDSTREAM MEDIA, INC.,
                                    15                                                      (Jointly Administered)
                                                                          Debtors.
                                    16
                                                                                            EX PARTE MOTION OF DEBTORS FOR
                                    17            Affects JadooTV, Inc.                    ORDER CONTINUING MATTERS
                                                  Affects CloudStream Media, Inc.          SCHEDULED TO BE HEARD ON AUGUST
                                    18            Affects both Debtors                     28, 2019

                                    19    * All papers shall be filed in the Lead Case,     [No hearing requested]
                                          No. 19-41283 (WJL).
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283           Doc# 111    Filed: 08/22/19   Entered: 08/22/19 14:46:21   Page 1 of 5
                                    1             JadooTV, Inc. (“JadooTV”) and CloudStream Media, Inc. (“CSM”), as debtors and debtors in

                                    2    possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                                    3    Cases”), hereby submit this ex parte Motion (the “Motion”), pursuant to section 105(a) of title 11, United

                                    4    States Code (the “Bankruptcy Code”), Rule 9006 of the Federal Rules of Bankruptcy Procedure (the

                                    5    “Bankruptcy Rules”), and Rule 9006-1 of the Bankruptcy Local Rules for the United States Bankruptcy

                                    6    Court for the Northern District of California (the “Local Rules”), for entry of an order continuing the

                                    7    matters currently scheduled to be heard in the Chapter 11 Cases on August 28, 2019, at 10:30 a.m.

                                    8    (Pacific time), to a hearing on September 4, 2019, at 10:30 a.m. (Pacific time).

                                    9             In support of this Motion, the Debtors submit the Declaration of Jane Kim (the “Kim Decl.”),

                                    10   filed contemporaneously herewith, and further respectfully submit as follows:

                                    11                          MEMORANDUM OF POINTS AND AUTHORITIES

                                    12   I.       JURISDICTION

                                    13            The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.

                                    15   Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the

                                    16   Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to 28

                                    17   U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                    18   II.      BACKGROUND

                                    19            On May 31, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary cases

                                    20   under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and manage

                                    21   their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                    22   No trustee, examiner, or statutory committee of creditors has been appointed in either of the Chapter 11

                                    23   Cases.

                                    24            A.     DISH Litigation

                                    25            Prior to the Petition Date, on November 20, 2018, DISH Network L.L.C. (“DISH”) filed a

                                    26   complaint for copyright infringement in the United States District Court for the Central District of

                                    27   California against the following defendants: JadooTV; its Chief Executive Officer, Sajid Sohail

                                    28



                                    Case: 19-41283        Doc# 111     Filed: 08/22/19    Entered: 08/22/19 14:46:21        Page 2 of 5
                                    1    (“Sohail”); a contractor named Haseeb Shah who did work for JadooTV through his employer, a third

                                    2    party called IDC Resources; and a reseller of JadooTV products, East West Audio Video, Inc., and its

                                    3    CEO Punit Bhatt. See Case No. 2:18-cv-09768-FMO-KS (C.D. Cal.) (the “Copyright Action”). DISH

                                    4    alleges in the Copyright Action that JadooTV and Sohail, in his capacity as agent for JadooTV, violated

                                    5    and continue to violate DISH’s intellectual property rights. In addition to monetary damages, DISH seeks

                                    6    permanent injunctive relief against all defendants from distributing the content it alleges is protected.

                                    7           With the filing of JadooTV’s bankruptcy petition, the Copyright Action is now stayed as against

                                    8    JadooTV pursuant to the automatic stay, but DISH continues to pursue litigation based on substantially

                                    9    the same allegations against the other defendants, including Sohail. On August 19, 2019, DISH filed

                                    10   DISH Network L.L.C.’s Motion for Relief from Stay Pursuant to 11 U.S.C. § 362(d) and Memorandum

                                    11   of Points and Authorities [Dkt. No. 102] (the “Relief from Stay Motion”), seeking that the Court lift the

                                    12   automatic stay and permit DISH to prosecute the Copyright Action against JadooTV. The Relief from

                                    13   Stay Motion is scheduled to be heard on September 4, 2019, at 9:30 a.m. (Pacific time).
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14          The Debtors also intend to file a motion shortly requesting that the Court stay further prosecution

                                    15   of the Copyright Action against Sohail during the pendency of the automatic stay in these Chapter 11

                                    16   Cases as it applies to litigation of the Copyright Action against JadooTV, which the Debtors will seek to

                                    17   have heard expeditiously.

                                    18          B.      Matters Currently Scheduled to Be Heard On August 28, 2019

                                    19          On July 17, 2019, the Court held a status conference in these Chapter 11 Cases, and at the

                                    20   conclusion thereof, the Court continued the Status Conference to August 14, 2019, at 10:30 a.m. By

                                    21   order dated August 12, 2019, the Court further continued the Status Conference to August 28, 2019, at

                                    22   10:30 a.m.

                                    23          On August 7, 2019, the Debtors filed the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and

                                    24   363(b) for Authority to Enter Into Stock Purchase Agreement and Repurchase Securities [Dkt. No. 87]

                                    25   (the “Stock Repurchase Motion”) and the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b)

                                    26   for Authority to Advance Legal Fees and Other Defense Costs of Debtors’ CEO [Dkt. No. 89] (the

                                    27   “Defense Costs Motion”). By the Defense Costs Motion, the Debtors seek authority to honor CSM’s

                                    28



                                    Case: 19-41283       Doc# 111      Filed: 08/22/19     Entered: 08/22/19 14:46:21        Page 3 of 5
                                    1    Indemnification Agreement with Sohail, and to advance the costs of Sohail’s defense in the Copyright

                                    2    Action arising from his role as the Debtors’ CEO and agent.

                                    3           The Office of the United States Trustee (the “U.S. Trustee”) [Dkt. No. 107] (“UST Opp.”) and

                                    4    DISH [Dkt. No. 106] (“DISH Opp.”) filed oppositions to the Defense Costs Motion. No oppositions to

                                    5    the Stock Repurchase Motion were filed by the response deadline. Both the Stock Repurchase Motion

                                    6    and the Defense Costs Motion are scheduled be heard on August 28, 2019, at 10:30 a.m. (Pacific time).

                                    7    III.   RELIEF REQUESTED

                                    8           By this Motion, pursuant to section 105(a) of the Bankruptcy Code, Bankruptcy Rule 9006, and

                                    9    Local Rule 9006-1, the Debtors seek entry of an order continuing the Status Conference and the hearings

                                    10   on the Stock Repurchase Motion and the Defense Costs Motion to September 4, 2019, at 10:30 a.m.

                                    11   (Pacific time), to be heard on the same date as the Relief from Stay Motion.

                                    12          The Debtors submit that continuing the Status Conference, the Stock Repurchase Motion, and

                                    13   the Defense Costs Motion by one week so that it can be heard on the same date as the Relief from Stay
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Motion will be an efficient use of the resources of the Debtors, the Court, and all parties in interest.

                                    15          Not only is there an identity of parties on the Defense Costs Motion and the Relief from Stay

                                    16   Motion, but there are also common issues that will be addressed on both matters, such that it would be a

                                    17   benefit to the Court for the matters to be heard on the same date. The oppositions to the Defense Costs

                                    18   Motion filed by DISH and the U.S. Trustee both argue that the Defense Costs Motion is deficient because

                                    19   the Debtors did not provide an estimate of the defense costs at issue (notwithstanding that the Debtors

                                    20   proposes that such legal fees and expenses would be subject to Court approval consistent with sections

                                    21   330 and 331 of the Bankruptcy Code). See DISH Opp. at 5:17-22; UST Opp. at 8:6-11. The disposition

                                    22   of the Relief from Stay Motion (as well as any motion filed by the Debtors with respect to the stay against

                                    23   Sohail) will have a direct bearing on the extent to which Sohail will incur personal defense costs and any

                                    24   estimate that the Debtors will be able to make of such costs.

                                    25          More tellingly, DISH argues that JadooTV can “sufficiently defend against DISH’s claims

                                    26   without also advancing Sohail’s legal expenses,” pointing to its Relief from Stay Motion to suggest that

                                    27   “JadooTV would have ample opportunity to continue its defense against those claims.” DISH Opp. at

                                    28



                                    Case: 19-41283       Doc# 111      Filed: 08/22/19      Entered: 08/22/19 14:46:21        Page 4 of 5
                                    1    7:28-8:4. If the Court denies the Relief from Stay Motion, DISH’s argument falls on its face. It makes

                                    2    no sense for DISH to urge the Court to pre-judge the very matter that is up for hearing the following

                                    3    week.

                                    4             The U.S. Trustee informed the Debtors that it consents to continuing the matters scheduled to be

                                    5    heard on August 28 to the hearing on September 4. DISH’s counsel responded with an e-mail that simply

                                    6    stated, without further explanation, that “DISH Network would prefer to keep the hearings as scheduled

                                    7    by the parties, with the Chapter 11 Status Conference and the Debtors’ Defense Cost Motion on August

                                    8    28th, and DISH Network’s Motion for Relief From Stay on September 4th.” Kim Decl. ¶ 13.

                                    9    IV.      NOTICE

                                    10            Notice of the Motion will be provided to (i) the Office of the United States Trustee for Region

                                    11   17 (Attn: Tracy Hope Davis, Esq. and Jason Blumberg, Esq.); (ii) DISH; and (iii) those persons who

                                    12   have formally appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy Rule

                                    13   2002.
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14            No previous request for the relief sought herein has been made by the Debtors to this or any other

                                    15   Court.

                                    16            WHEREFORE the Debtors respectfully request entry of an order granting the relief requested

                                    17   herein and such other and further relief as the Court may deem just and appropriate.

                                    18
                                         Dated: August 22, 2019                                Respectfully submitted,
                                    19
                                                                                               KELLER & BENVENUTTI LLP
                                    20

                                    21                                                         By: /s/ Jane Kim
                                                                                                       Jane Kim
                                    22
                                                                                               Attorneys for Debtors and Debtors in Possession
                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                    Case: 19-41283        Doc# 111      Filed: 08/22/19     Entered: 08/22/19 14:46:21       Page 5 of 5
